MORRISON, Judge.
The offense is possession of beer in a dry area'for the purpose of sale; the punishment, 30 days in jail and a fine of $750:00.
The State has challenged our consideration of the statement of facts .and bills of exception.
Notice of appeal herein was given on May 23, 1951. The thirty days provided for the filing of statement of facts and bills of exception expired on June 23, 1951.
On July 9, 1951, the trial court attempted to grant an extension of 60 days from and after May 23, 1951, by ¡a nunc pro tunc order. This question has often been decided by this Court. “The judge has no authority to direct a nunc pro- tunc filing of bills or a statement after the time limited for filing them has expired, or to approve a statement nunc pro tunc, after expiration of the time for filing it.” See also cases cited in 13 Texas Digest, Criminal Law, ^1099(9).
The State’s motion for rehearing is granted; the original opinion is withdrawn; the judgment of reversal is set aside; and the judgment of the trial court is now affirmed.